Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US 2020/0192951) in view of Aggarwal (US 2020/0341976) in view of Lee (US 2017/0098236) in view of Aravamudan (US 2013/0191374) in view of Kraft (US 2009/0070326) and further in view of Pendse (US 2009/0063475).       
Regarding claim 1, Singhal discloses:
providing a search engine that includes, or communicates with, a recall personalization model configured to generate personalized recall sets of search results for users;
	Singhal abstract The present concepts relate to an improved personalized search engine that can generate personalized rankings of search results in view of individual user's personal preferences and interests. Information about a segment of online content is collected. 

receiving, at the search engine, a search query submitted by a user;
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Aggarwal discloses:
	Aggarwal [0018 In one such example case, the method includes receiving, at the search engine, a search query from a user device. The search engine is configured with an RL-based agent programmed to interact with the user, to help the user in refining the search query by providing the user with contextual assistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Aggarwal for the purpose of receiving at the search engine a search query from a user device.

 generating, using the recall personalization module, a feature vector for the user that includes contextual features associated with the user, 
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lee discloses:
	Lee [0048] A user feature in a qth contextual feature vector I.sub.q may be a descriptor or other information that describes or characterizes a user of a user device 110 that requested access of the content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Lee for the purpose of characterizing a user of a user device. 

the contextual features indicating personalization preferences associated with the user;
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Aravamudan discloses:
Aravamudan [0045] FIG. 14 illustrates examples of services that benefit from the context-sensitive personal preference service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Aravamudan for the purpose of using services that benefit form context-sensitive personal preference service.   

generating, using the recall personalization model, a simulated narrowing query that includes the search query submitted by the user and the feature vector that includes the contextual features; 
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kraft discloses:
	Kraft [0012] A context vector representing the content is associated with the contextual search interface. A query is received from the user via the contextual search interface, and the query and the context vector are transmitted to a search server for processing, where the search server is configured to search a search corpus using the query and the context vector and to return results of the search to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Kraft for the purpose of transmitting a query and a context vector to a search server. 

generating, using the search engine, a recall set of search results based, at least in part, on the simulated narrowing query, wherein the recall set of search results accounts for the personalization preferences associated with the user.
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pendse discloses:
	Pendse [0003] The invention relates to Internet use and searching. The invention more particularly related to private, personal customization of internet use and searching, and more particularly to customization of the sorting and display of search results according to User personal preferences and personal data, and where User personal preferences and data are not required to be shared but may remain private as User may elect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Pendse for the purpose of sorting and displaying search results according to user personal preferences.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Chowdhury (US 2022/0180401) and further in view of Dumais (9,361,387).   
Regarding claim 2, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose the search query is a generic query that identifies an item type category without additional descriptors.  However, Chowdhury discloses:
	Chowdhury [0050] In some embodiments, search queries have been often known to contain synonyms (e.g., “mechanic” may be a synonym for categories “local Automotive” or “Auto Repair”; “tacos” may be a synonym for categories “local Food and Drink” or “Restaurants” or “Mexican”). If a direct match to the terms in a search query is not found, in some embodiments the system 100 may invoke a generic query understanding service 204 to provide a more accurate categorization of the search request. In some embodiments, analysis by a generic query understanding service 204 may include, for example, identifying category attributes in a search request by identifying queries for similar previously purchased items and analyzing the categories of items clicked on for those previous queries. In some embodiments, analysis by a generic understanding service 204 may include machine learning models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Chowdhury for the purpose of invoking a generic query understanding service to provide more accurate categorization of the search request.  
Regarding claim 2, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose the search engine supplements the generic query with the contextual features.  However, Dumais discloses:
	Dumais abstract, Concepts and technologies are described herein for providing context-based services. In one embodiment, context-based output is provided. The context-based output can include context-based search results for a query. Contextual information can be used to improve access to real-time, social, and other content by enabling a search engine to better understand and/or to supplement queries based upon the context within which the query is received.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Dumais for the purpose of enabling a search engine to better understand and/or to supplement queries based upon the context within which the query is received.
Regarding claim 2, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the contextual features enable the search engine to customer the recall set of search results based, at least in part, on the personalization preferences associated with the user.
Pendse [0003] The invention relates to Internet use and searching. The invention more particularly related to private, personal customization of internet use and searching, and more particularly to customization of the sorting and display of search results according to User personal preferences and personal data, and where User personal preferences and data are not required to be shared but may remain private as User may elect.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Pearlman (US 2020/0372069). 
Regarding claim 3, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose wherein generating the feature vector for the user that includes the contextual features comprises: appending the feature vector with one or more attribute keys associated with a brand attribute.  However, Pearlman discloses:
	Pearlman [0222] In some implementations, the screenshot linking system can determine trends based on multi-attribute vectors representing the users. For instance, if the multi-attribute vectors of many users indicate a strong attribute in a particular brand, the recommendation engine can determine that the particular brand is popular. Similarly, if the multi-attribute vectors of many users indicate a strong attribute in a particular color, the recommendation engine can determine that the particular color is popular. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Pearlman for the purpose of indicating a strong attribute in a particular brand.  
.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman and further in view of Kohn (US 2014/0220195) and further in view of Kong (US 9,990,639).  
Regarding claim 4, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman discloses the elements of the claimed invention as noted but does not disclose wherein generating the feature vector for the user that includes the contextual features further comprises: 
appending the feature vector with one or more attribute keys associated with a flavor attribute; 
However, Kohn discloses: 
	Kohn [0028] The method is computer implemented by the use of database structures to store a select number of parameters for a wide range of candidate flavour components. These parameters are chosen in order to facilitate the description of the salient attributes of the components. These parameters may also be chosen in order to facilitate the description of the components according to the objective function. A collection of parameters may be referred to as a vector for that flavour component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman to obtain above limitation based on the teachings of Kohn for the purpose of facilitating the description of the components according to the objective function. 
Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman discloses the elements of the claimed invention as noted but does not disclose 
appending the feature vector with one or more attribute keys associated with a price band attribute.  However, Kong discloses:
	Kong claim 13, The system of claim 1, wherein a feature of the first test feature vector comprises a property price attribute.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman to obtain above limitation based on the teachings of Kong for the purpose of associating price attribute with a feature vector.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Klinkigt (US 2020/0380168). 
Regarding claim 5, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse discloses the elements of the claimed invention as noted but does not disclose wherein the recall personalization module includes an attribute selection component that is configured to determine a number of attribute keys to be incorporated into the feature vector for the user.  However, Klinkigt discloses:
	Klinkigt [0095] Although the feature vector including five attribute values has been described as an example, the invention is not limited thereto, and the number of attribute values of the feature vector may be set to any value depending on the complexity of the object that appears in the predetermined region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Klinkigt for the purpose of determining the number of attribute values to associate with the feature vector.   

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Klinkigt and further in view of Wayne (US 2021/0034969).   
Regarding claim 6, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Klinkigt discloses the elements of the claimed invention as noted but does not disclose wherein the attribute selection component includes a statistical model that is configured to determine the number of attribute keys to be incorporated into the feature vector for the user.  However, Wayne discloses: 
	Wayne [0077] To read data from the memory 116, the memory interface system 206 processes the latent representation 114 using a recurrent neural network to generate a recurrent neural network output. Optionally, the recurrent neural network may process other inputs in addition to the latent representation 114, for example, data read from the memory 116 by the memory interface system 206 at the previous time step, a representation of the action performed by the agent at the current time step, or both. The memory interface system 206 uses the recurrent neural network output to generate a predetermined number of “read key” vectors. Thereafter, the memory interface system 206 uses each read key vector to obtain a respective “readout” vector from the contents of the memory 116, as will be described in more detail with reference to FIG. 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and Klinkigt to obtain above limitation based on the teachings of Wayne for the purpose of using the recurrent neural network output to generate a predetermined number of key vectors.   

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne and further in view of Wagner (US 2021/0374772).   
Regarding claim 7, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne discloses the elements of the claimed invention as noted but does not disclose wherein the statistical model selects the number of attribute keys based, at least in part, on a number of personalization preferences for the user.  However, Wagner discloses:
	Wagner [0058] The program 708 of FIG. 8 illustrates further detail related to generating the aggregate model described in FIG. 7. In the illustrated example of FIG. 8, the program 708 invokes the MNL engine 204 to establish a base MNL model having a number of items equal to those used in the choice modeling exercise (block 802). For example, if eighty (80) products (items) were selected to be studied, then the example MNL engine 204 generates a MNL model having eighty (80) parameters. Without limitation, the example MNL engine 204 may include product parameters, price parameters and/or any number of parameters that reflect attribute preferences associated with each product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne to obtain above limitation for the purpose of including product parameters that reflect attribute preferences associated with each product.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne and further in view of Wang (US 2013/0080208)
Regarding claim 8, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne discloses the elements of the claimed invention as noted but does not disclose wherein the statistical model selects the number of attribute keys based, at least in part, on preference scores associated with attribute values of the attribute keys.  However, Wang discloses:
	Wang [0043] In particular embodiments, a user preference profile may be generated for each user (STEP 302). One user preference vector may be generated based on the aggregated attribute-based opinion records of the user for specific products or services. Each vector includes the attributes or attribute categories from the aggregated attribute-based opinion records and a preference score for each attribute or attribute category. The score of a attribute or attribute category is determined based on the OpinionScore of the corresponding opinion records of that attribute or attribute category. In particular embodiments, the product-preference profiles of the users, each including a number of user-preference vectors, may be stored in a datastore (312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne to obtain above limitation based on the teachings of Wang for the purpose of each vector including the attributes or attribute categories from the aggregated attribute-based opinion records and a preference score for each attribute or attribute category.    

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Skidanov (US 2017/0046394) and further in view of Chandrasekhar (2020/0151201) and further in view of Gvirtsman (US 2010/0318391) and further in view of Norelius (US 2021/0241397) and further in view of Zhong (US 2022/0198487) 
Regarding claim 9, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose a plurality of attribute keys are pre-computed for the user.  However, Skidanov discloses:
	Skidanov [0033] Using the example set of data in FIGS. 1A-1C, a projection may be: (EmpID, Hrly$ EmplID), which identifies the tuple EmplID, Hrly$ as a commonly accessed pair of attributes, sorted by EmpID). In this example, the attribute following the vertical bar “|” is the search attribute (key); if a key is not expressly defined, the first attribute is the key by default. Other projections might include: (LName, FName, Gen), (EmpID, LName, FName LName), and so on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Skidanov for the purpose of defining the first attribute as the key by default.   

Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose each of the plurality of attribute keys at least includes a respective attribute value.  However, Chandrasekhar discloses:
[0005] The computer system builds, based on the input product data, a plurality of attribute-key-value lists including: (i) an attribute-master list, the attribute-master list defining a plurality of master product attribute keys (master-attribute-keys) for each product category node in the classification tree; (ii) an attribute-allowed-values list including a plurality of key-values for each master-attribute key; and (iii) an attribute-equivalent-values list including a representative key-value matched to a list of equivalent key-values, the representative-key value selected as a replacement for any of the matched equivalent key-values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Chandrasekhar for the purpose of creating an attribute-equivalent-values list including a representative key-value matched to a list of equivalent key-values.

Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose and a respective preference score.  However, Gvirtsman discloses:
	Gvirtsman claim 2. A method as claimed in claim 1, wherein each attribute further comprises a preference score production rule, and wherein the step of generating (360) the set of individual preference scores comprises generating said scores based on said preference score production rule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Gvirtsman for the purpose of determining a preference score production rule for each attribute. 

Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose the respective preference score indicates the user’s respective affinity for the respective attribute value.  However, Norelius discloses: 
	Norelius [0017] Based on the preferences expressed for the training photographs, the system can extract attributes from the photographs, and use the attributes to build preference profiles for the buyer users. For example, the system may use the buyer user's preference scores on the training photographs to extract the user's preference for the attributes corresponding to the training photographs (e.g., that the user prefers attribute A based on the user's indication of like for photograph X associated with attribute A, that the user does not prefer attribute B based on the user's indication of dislike for photograph Y associated with attribute B, that the user prefers attribute C 60% based on the user's slider bar score for photograph Z associated with attribute C, etc.), and then compare the user's preference for those attributes to the attributes extracted from the sellers' photographs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Norelius for the purpose of using the buyer user's preference scores on the training photographs to extract the user’s preference for the attributes corresponding to the training photographs (e.g., that the user prefers attribute). 

Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose the plurality of attribute keys are incorporated into the feature vector for the user.  However, Zhong discloses:
	Zhong [0007] In some embodiments, the user interaction information further includes a display position of the interaction object, and the user interaction feature includes an interaction operation feature matrix, a user attribute feature vector, a category feature vector, and a brand feature vector; and generating, based on the set of user interaction information, a corresponding user interaction feature includes: generating, based on the user interaction information, a corresponding initial user interaction operation feature matrix, where an element in the initial interaction operation feature matrix is used to represent an interaction operation feature corresponding to the brand of the interaction object, and a row number and a column number of the element in the initial interaction operation feature matrix are used to identify an operation time of the interaction operation corresponding to the brand of the interaction object and the display position of the interaction object respectively; converting the initial user interaction operation feature matrix into a corresponding two-dimensional matrix, and using the two-dimensional matrix as a corresponding user interaction operation feature matrix; acquiring the user attribute feature vector generated based on the user attribute information in the user interaction information; and acquiring the category feature vector generated based on information associated with a category of the interaction object in the user interaction information and the brand feature vector generated based on information associated with the brand of the interaction object in the user interaction information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Zhong for the purpose of acquiring the user attribute feature vector generated based on the user attribute information in the user interaction information;  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Kussmaul (US 2020/0401639)
Regarding claim 10, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse      discloses the elements of the claimed invention as noted but does not disclose wherein: the search engine is configured to communicate with a personalized ranking model; and the personalized ranking model is configured to sort the recall set of search results based on the personalization preferences of the user.  However, Kussmaul discloses:
	Kussmaul [0017] Embodiments may have the beneficial effect of using social media content items, e.g., related to social media activities of a user, to provide a better understanding of what a user is interested in and what the user might be looking for. This insight may be used to personalize searches executed by a search service in order to improve search results, e.g., by finding and ranking search results according to user individual preferences and needs.
	Kussmaul [0051] A content management system may comprise a search service component or may alternatively use a search service external to the content management system. An authoring system may allow content authors to search for content items, a publishing system may index published content items in a delivery search index, thereby allowing client applications to search for content items. The authoring system may index content items in an authoring index, when a content item is created, updated, or deleted. The publishing system may index content items during publishing. As part of publishing, the publishing system may further update a configuration of the search index and invoke a learning to rank method in a training mode in order to recalculate a ranking model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Kussmaul for the purpose of ranking search results on a personal basis.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal in view of Aggarwal in view of Lee in view of Aravamudan in view of Kraft and further in view of Pendse.       
Regarding claim 11, Singhal discloses:
providing a search engine that includes, or communicates with, a recall personalization model configured to generate personalized recall sets of search results for users;
	Singhal abstract The present concepts relate to an improved personalized search engine that can generate personalized rankings of search results in view of individual user's personal preferences and interests. Information about a segment of online content is collected. 

receiving, at the search engine, a search query submitted by a user;
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Aggarwal discloses:
	Aggarwal [0018 In one such example case, the method includes receiving, at the search engine, a search query from a user device. The search engine is configured with an RL-based agent programmed to interact with the user, to help the user in refining the search query by providing the user with contextual assistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Aggarwal for the purpose of receiving at the search engine a search query from a user device.

 generating, using the recall personalization module, a feature vector for the user that includes contextual features associated with the user, 
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lee discloses:
	Lee [0048] A user feature in a qth contextual feature vector I.sub.q may be a descriptor or other information that describes or characterizes a user of a user device 110 that requested access of the content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Lee for the purpose of characterizing a user of a user device. 

the contextual features indicating personalization preferences associated with the user;
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Aravamudan discloses:
Aravamudan [0045] FIG. 14 illustrates examples of services that benefit from the context-sensitive personal preference service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Aravamudan for the purpose of using services that benefit form context-sensitive personal preference service.   

generating, using the recall personalization model, a simulated narrowing query that includes the search query submitted by the user and the feature vector that includes the contextual features; 
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kraft discloses:
	Kraft [0012] A context vector representing the content is associated with the contextual search interface. A query is received from the user via the contextual search interface, and the query and the context vector are transmitted to a search server for processing, where the search server is configured to search a search corpus using the query and the context vector and to return results of the search to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Kraft for the purpose of transmitting a query and a context vector to a search server. 

generating, using the search engine, a recall set of search results based, at least in part, on the simulated narrowing query, wherein the recall set of search results accounts for the personalization preferences associated with the user.
Singhal discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pendse discloses:
	Pendse [0003] The invention relates to Internet use and searching. The invention more particularly related to private, personal customization of internet use and searching, and more particularly to customization of the sorting and display of search results according to User personal preferences and personal data, and where User personal preferences and data are not required to be shared but may remain private as User may elect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singhal to obtain above limitation based on the teachings of Pendse for the purpose of sorting and displaying search results according to user personal preferences.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Chowdhury (US 2022/0180401) and further in view of Dumais.  
Regarding claim 12, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose the search query is a generic query that identifies an item type category without additional descriptors.  However, Chowdhury discloses:
	Chowdhury [0050] In some embodiments, search queries have been often known to contain synonyms (e.g., “mechanic” may be a synonym for categories “local Automotive” or “Auto Repair”; “tacos” may be a synonym for categories “local Food and Drink” or “Restaurants” or “Mexican”). If a direct match to the terms in a search query is not found, in some embodiments the system 100 may invoke a generic query understanding service 204 to provide a more accurate categorization of the search request. In some embodiments, analysis by a generic query understanding service 204 may include, for example, identifying category attributes in a search request by identifying queries for similar previously purchased items and analyzing the categories of items clicked on for those previous queries. In some embodiments, analysis by a generic understanding service 204 may include machine learning models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Chowdhury for the purpose of invoking a generic query understanding service to provide more accurate categorization of the search request.  
Regarding claim 12, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose the search engine supplements the generic query with the contextual features.  However, Dumais discloses:
	Dumais abstract, Concepts and technologies are described herein for providing context-based services. In one embodiment, context-based output is provided. The context-based output can include context-based search results for a query. Contextual information can be used to improve access to real-time, social, and other content by enabling a search engine to better understand and/or to supplement queries based upon the context within which the query is received.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Dumais for the purpose of enabling a search engine to better understand and/or to supplement queries based upon the context within which the query is received.
Regarding claim 12, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the contextual features enable the search engine to customer the recall set of search results based, at least in part, on the personalization preferences associated with the user.
Pendse [0003] The invention relates to Internet use and searching. The invention more particularly related to private, personal customization of internet use and searching, and more particularly to customization of the sorting and display of search results according to User personal preferences and personal data, and where User personal preferences and data are not required to be shared but may remain private as User may elect.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Pearlman. 
Regarding claim 13, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose wherein generating the feature vector for the user that includes the contextual features comprises: appending the feature vector with one or more attribute keys associated with a brand attribute.  However, Pearlman discloses:
	Pearlman [0222] In some implementations, the screenshot linking system can determine trends based on multi-attribute vectors representing the users. For instance, if the multi-attribute vectors of many users indicate a strong attribute in a particular brand, the recommendation engine can determine that the particular brand is popular. Similarly, if the multi-attribute vectors of many users indicate a strong attribute in a particular color, the recommendation engine can determine that the particular color is popular. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Pearlman for the purpose of indicating a strong attribute in a particular brand.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman and further in view of Kohn and further in view of Kong.  
Regarding claim 14, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman discloses the elements of the claimed invention as noted but does not disclose wherein generating the feature vector for the user that includes the contextual features further comprises: 
appending the feature vector with one or more attribute keys associated with a flavor attribute; 
However, Kohn discloses: 
	Kohn [0028] The method is computer implemented by the use of database structures to store a select number of parameters for a wide range of candidate flavour components. These parameters are chosen in order to facilitate the description of the salient attributes of the components. These parameters may also be chosen in order to facilitate the description of the components according to the objective function. A collection of parameters may be referred to as a vector for that flavour component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman to obtain above limitation based on the teachings of Kohn for the purpose of facilitating the description of the components according to the objective function. 
Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman discloses the elements of the claimed invention as noted but does not disclose 
appending the feature vector with one or more attribute keys associated with a price band attribute.  However, Kong discloses:
	Kong claim 13, The system of claim 1, wherein a feature of the first test feature vector comprises a property price attribute.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Pearlman to obtain above limitation based on the teachings of Kong for the purpose of associating price attribute with a feature vector.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Klinkigt. 
Regarding claim 15, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse discloses the elements of the claimed invention as noted but does not disclose wherein the recall personalization module includes an attribute selection component that is configured to determine a number of attribute keys to be incorporated into the feature vector for the user.  However, Klinkigt discloses:
	Klinkigt [0095] Although the feature vector including five attribute values has been described as an example, the invention is not limited thereto, and the number of attribute values of the feature vector may be set to any value depending on the complexity of the object that appears in the predetermined region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Klinkigt for the purpose of determining the number of attribute values to associate with the feature vector.   

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Klinkigt and further in view of Wayne.   
Regarding claim 16, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse and Klinkigt discloses the elements of the claimed invention as noted but does not disclose wherein the attribute selection component includes a statistical model that is configured to determine the number of attribute keys to be incorporated into the feature vector for the user.  However, Wayne discloses: 
	Wayne [0077] To read data from the memory 116, the memory interface system 206 processes the latent representation 114 using a recurrent neural network to generate a recurrent neural network output. Optionally, the recurrent neural network may process other inputs in addition to the latent representation 114, for example, data read from the memory 116 by the memory interface system 206 at the previous time step, a representation of the action performed by the agent at the current time step, or both. The memory interface system 206 uses the recurrent neural network output to generate a predetermined number of “read key” vectors. Thereafter, the memory interface system 206 uses each read key vector to obtain a respective “readout” vector from the contents of the memory 116, as will be described in more detail with reference to FIG. 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and Klinkigt to obtain above limitation based on the teachings of Wayne for the purpose of using the recurrent neural network output to generate a predetermined number of key vectors.   

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne and further in view of Wagner.   
Regarding claim 17, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne discloses the elements of the claimed invention as noted but does not disclose wherein the statistical model selects the number of attribute keys based, at least in part, on a number of personalization preferences for the user.  However, Wagner discloses:
	Wagner [0058] The program 708 of FIG. 8 illustrates further detail related to generating the aggregate model described in FIG. 7. In the illustrated example of FIG. 8, the program 708 invokes the MNL engine 204 to establish a base MNL model having a number of items equal to those used in the choice modeling exercise (block 802). For example, if eighty (80) products (items) were selected to be studied, then the example MNL engine 204 generates a MNL model having eighty (80) parameters. Without limitation, the example MNL engine 204 may include product parameters, price parameters and/or any number of parameters that reflect attribute preferences associated with each product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne to obtain above limitation for the purpose of including product parameters that reflect attribute preferences associated with each product.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne and further in view of Wang.
Regarding claim 18, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne discloses the elements of the claimed invention as noted but does not disclose wherein the statistical model selects the number of attribute keys based, at least in part, on preference scores associated with attribute values of the attribute keys.  However, Wang discloses:
	Wang [0043] In particular embodiments, a user preference profile may be generated for each user (STEP 302). One user preference vector may be generated based on the aggregated attribute-based opinion records of the user for specific products or services. Each vector includes the attributes or attribute categories from the aggregated attribute-based opinion records and a preference score for each attribute or attribute category. The score of a attribute or attribute category is determined based on the OpinionScore of the corresponding opinion records of that attribute or attribute category. In particular embodiments, the product-preference profiles of the users, each including a number of user-preference vectors, may be stored in a datastore (312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft, Pendse, Klinkigt and Wayne to obtain above limitation based on the teachings of Wang for the purpose of each vector including the attributes or attribute categories from the aggregated attribute-based opinion records and a preference score for each attribute or attribute category.    

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Skidanov and further in view of Chandrasekhar and further in view of Gvirtsman and further in view of Norelius and further in view of Zhong 
Regarding claim 19, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose a plurality of attribute keys are pre-computed for the user.  However, Skidanov discloses:
	Skidanov [0033] Using the example set of data in FIGS. 1A-1C, a projection may be: (EmpID, Hrly$ EmplID), which identifies the tuple EmplID, Hrly$ as a commonly accessed pair of attributes, sorted by EmpID). In this example, the attribute following the vertical bar “|” is the search attribute (key); if a key is not expressly defined, the first attribute is the key by default. Other projections might include: (LName, FName, Gen), (EmpID, LName, FName LName), and so on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Skidanov for the purpose of defining the first attribute as the key by default.   

Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose each of the plurality of attribute keys at least includes a respective attribute value.  However, Chandrasekhar discloses:
[0005] The computer system builds, based on the input product data, a plurality of attribute-key-value lists including: (i) an attribute-master list, the attribute-master list defining a plurality of master product attribute keys (master-attribute-keys) for each product category node in the classification tree; (ii) an attribute-allowed-values list including a plurality of key-values for each master-attribute key; and (iii) an attribute-equivalent-values list including a representative key-value matched to a list of equivalent key-values, the representative-key value selected as a replacement for any of the matched equivalent key-values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Chandrasekhar for the purpose of creating an attribute-equivalent-values list including a representative key-value matched to a list of equivalent key-values.

Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose and a respective preference score.  However, Gvirtsman discloses:
	Gvirtsman claim 2. A method as claimed in claim 1, wherein each attribute further comprises a preference score production rule, and wherein the step of generating (360) the set of individual preference scores comprises generating said scores based on said preference score production rule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Gvirtsman for the purpose of determining a preference score production rule for each attribute. 

Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose the respective preference score indicates the user’s respective affinity for the respective attribute value.  However, Norelius discloses: 
	Norelius [0017] Based on the preferences expressed for the training photographs, the system can extract attributes from the photographs, and use the attributes to build preference profiles for the buyer users. For example, the system may use the buyer user's preference scores on the training photographs to extract the user's preference for the attributes corresponding to the training photographs (e.g., that the user prefers attribute A based on the user's indication of like for photograph X associated with attribute A, that the user does not prefer attribute B based on the user's indication of dislike for photograph Y associated with attribute B, that the user prefers attribute C 60% based on the user's slider bar score for photograph Z associated with attribute C, etc.), and then compare the user's preference for those attributes to the attributes extracted from the sellers' photographs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Norelius for the purpose of using the buyer user's preference scores on the training photographs to extract the user’s preference for the attributes corresponding to the training photographs (e.g., that the user prefers attribute). 

Furthermore, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse        discloses the elements of the claimed invention as noted but does not disclose the plurality of attribute keys are incorporated into the feature vector for the user.  However, Zhong discloses:
	Zhong [0007] In some embodiments, the user interaction information further includes a display position of the interaction object, and the user interaction feature includes an interaction operation feature matrix, a user attribute feature vector, a category feature vector, and a brand feature vector; and generating, based on the set of user interaction information, a corresponding user interaction feature includes: generating, based on the user interaction information, a corresponding initial user interaction operation feature matrix, where an element in the initial interaction operation feature matrix is used to represent an interaction operation feature corresponding to the brand of the interaction object, and a row number and a column number of the element in the initial interaction operation feature matrix are used to identify an operation time of the interaction operation corresponding to the brand of the interaction object and the display position of the interaction object respectively; converting the initial user interaction operation feature matrix into a corresponding two-dimensional matrix, and using the two-dimensional matrix as a corresponding user interaction operation feature matrix; acquiring the user attribute feature vector generated based on the user attribute information in the user interaction information; and acquiring the category feature vector generated based on information associated with a category of the interaction object in the user interaction information and the brand feature vector generated based on information associated with the brand of the interaction object in the user interaction information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Zhong for the purpose of acquiring the user attribute feature vector generated based on the user attribute information in the user interaction information;  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse and further in view of Kussmaul
Regarding claim 20, the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse      discloses the elements of the claimed invention as noted but does not disclose wherein: the search engine is configured to communicate with a personalized ranking model; and the personalized ranking model is configured to sort the recall set of search results based on the personalization preferences of the user.  However, Kussmaul discloses:
	Kussmaul [0017] Embodiments may have the beneficial effect of using social media content items, e.g., related to social media activities of a user, to provide a better understanding of what a user is interested in and what the user might be looking for. This insight may be used to personalize searches executed by a search service in order to improve search results, e.g., by finding and ranking search results according to user individual preferences and needs.
	Kussmaul [0051] A content management system may comprise a search service component or may alternatively use a search service external to the content management system. An authoring system may allow content authors to search for content items, a publishing system may index published content items in a delivery search index, thereby allowing client applications to search for content items. The authoring system may index content items in an authoring index, when a content item is created, updated, or deleted. The publishing system may index content items during publishing. As part of publishing, the publishing system may further update a configuration of the search index and invoke a learning to rank method in a training mode in order to recalculate a ranking model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Singhal, Aggarwal, Lee, Aravamudan, Kraft and Pendse to obtain above limitation based on the teachings of Kussmaul for the purpose of ranking search results on a personal basis.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161